Abatement Order filed October 23, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00249-CV
                                   ____________

                   MARGARET ONWUDIEGWU, Appellant

                                         V.

                       JAIME J. DOMINGUEZ, Appellee


     On Appeal from the County Court at Law No. 4 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI48482

                            ABATEMENT ORDER

      The court reporter has notified this court that portions of the requested
reporter’s record have been lost or destroyed. Rule 34.6(f) of the Texas Rules of
Appellate Procedure provides that an appellant is entitled to a new trial when the
reporter=s record or exhibits are lost, under the following circumstances:

      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a
      significant portion of the court reporter’s notes and records has been
      lost or destroyed . . . ;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replace either by agreement or the parties
      or with a copy determined by the trial court to accurately duplicate
      with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether
without the appellant’s fault, significant portions of the record have been lost or
destroyed; (3) whether the lost or destroyed portions of the record are necessary to
appellant’s appeal; and (4) if the trial court can determine that the missing portions
of the reporter’s record can be replaced by agreement. The court is directed to
reduce its findings to writing and to have a supplemental clerk’s record containing
those findings filed with the clerk of this court, together with a reporter’s record
from the hearing, within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM



Panel consists of Justices McCally, Brown and Wise.